Title: From Thomas Jefferson to Rayneval, 6 April 1790
From: Jefferson, Thomas
To: Rayneval



Sir
New York Apr. 6. 1790.

Instead of paying my respects to you again in person as I had flattered myself when I left your court, our government thinking proper to dispose otherwise of me, it remains that I write you my letter of Adieu, returning you my sincere thanks for all the civilities and attentions with which you were so good as to honour me during my residence with you: and most particularly for the ease you always afforded me on every subject I had to transact with your office. By this time I hope your government enjoys that tranquility which circumstances had so much disturbed, and that the comforts of order extend to yourself, by rendering the discharge of your functions more easy and effectual. Let me ask a continuance of the favor you were so good as to bestow on me, towards Mr. Short, who was named Chargé des affaires on my departure from your court. You will find him candid, sensible and well attached to the principles of the alliance and friendship which connects the two nations. Accept my sincere prayers that your country may long be availed of the eminent advantages of your service, that heaven may give you life and health long to render them, and permit me to assure you, as I do sincerely, of those sentiments of affectionate respect & esteem, with which I have the honor to be, Sir, your most obedient & most humble servt.,

Th: Jefferson

